In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-2437

JULIE McA RDLE,
                                               Plaintiff-Appellant,
                                v.

P EORIA SCHOOL D ISTRICT N O . 150,
an Illinois Local Governmental Entity,
and M ARY D AVIS, Academic Officer of
Peoria School District No. 150, in her
Individual Capacity,
                                       Defendants-Appellees.


            Appeal from the United States District Court
                 for the Central District of Illinois.
            No. 09 CV 1150—Michael M. Mihm, Judge.



    A RGUED F EBRUARY 24, 2012—D ECIDED JANUARY 31, 2013




  Before M ANION and R OVNER, Circuit Judges, and
C OLEMAN, District Judge.





   Hon. Sharon Johnson Coleman of the Northern District of
Illinois, sitting by designation.
2                                             No. 11-2437

  C OLEMAN, District Judge. Julie McArdle filed a com-
plaint alleging that she was terminated from her employ-
ment as a middle school principal to prevent her from
publicizing misconduct by her predecessor, Mary Davis,
who was also her immediate superior. Her complaint
included First Amendment claims against Davis and
her employer, Peoria School District 150, and Illinois
law claims against the district for breach of contract and
Davis for tortious interference with her employment
contract. The district court granted summary judgment
for the district and Davis on all counts, and McArdle
appeals. We affirm.


                     I. Background
  McArdle was engaged as principal of Lindbergh
Middle School in Peoria, Illinois in August 2008. Her
employment contract extended for two years, but
allowed the school district to terminate her after one
year with payment of severance. Lindbergh’s prior princi-
pal, Mary Davis, served as the district’s Academic
Officer, a position that made her McArdle’s superior.
According to McArdle, she began to discover irregu-
larities in prior practices at Lindbergh shortly after she
came to the school. These irregularities included Davis’
use of school funds and a school credit card for personal
purposes; her direction of payment to a student teacher
in violation of district policy against such payments;
and her circumvention of rules regarding admission
procedures for nonresident students. McArdle alleges
that she questioned Davis about some of these practices
and received evasive responses.
No. 11-2437                                             3

  Davis put McArdle on a performance improvement
plan in February 2009. McArdle asserts that Davis cited
parental complaints as part of the reason for the perfor-
mance warning, but would not identify those who com-
plained. On April 21, 2009, Tom Broderick, the district’s
human resources director, informed McArdle that the
district’s board would soon be considering early termina-
tion of her contract. On April 23, McArdle consulted
an attorney and filed a police report which accused
Davis of theft of school funds. She also sent a letter to
Broderick, district superintendent Ken Hinton, and the
vice president of the district’s board which listed impro-
prieties by Davis as Lindbergh principal and in her sub-
sequent position.
  At an April 27, 2009 meeting of the district’s board,
Hinton recommended that McArdle’s contract be termi-
nated at the end of its first year. His recommendation
was supported by a presentation from Davis. Davis
was excused from the meeting, and the board then dis-
cussed McArdle’s allegations of impropriety against
her. Hinton told the board that he thought McArdle was
not a good fit at Lindbergh, and that the school was
declining as a result. The board voted 4-1 to terminate
McArdle’s contract at the end of the 2008-09 school
year. Davis was later prosecuted for theft of the
school’s funds.
  McArdle contends that Davis orchestrated her termina-
tion to prevent her from revealing the improprieties
she discovered. She argues that Hinton relied on Davis’
input and that his recommendation to the district board
4                                               No. 11-2437

was influenced by Davis’ improper motive. McArdle
claims that Davis and the district both violated the
First Amendment in acting upon that motive. She also
claims that the district breached her employment
contract and that Davis tortiously interfered with that
contract. The district court granted summary judgment
motions by the district and Davis on all of McArdle’s
claims.


               II. First Amendment Claims
  We review a district court’s grant of a motion for sum-
mary judgment de novo. Goodman v. National Security
Agency, Inc., 621 F.3d 651, 653 (7th Cir. 2010). In assessing
the viability of a public employee’s First Amendment
claims, we must make a threshold determination as to
whether the speech that allegedly motivated the em-
ployer’s adverse action was protected by the Constitu-
tion. Chaklos v. Stevens, 560 F.3d 705, 711-12 (7th Cir.
2009). The inquiry into the protected status of speech is
one of law, not fact. Spiegla v. Hull, 481 F.3d 961, 965
(7th Cir. 2007). In order for a public employee to raise
a successful First Amendment claim for her employer’s
restriction of her speech, the speech must be in her
capacity as a private citizen and not as an employee.
Renken v. Gregory, 541 F.3d 769, 773 (7th Cir. 2008). “[W]hen
public employees make statements pursuant to their
official duties, the employees are not speaking as
citizens for First Amendment purposes, and the Con-
stitution does not insulate their communications from
employer discipline.” Garcetti v. Ceballos, 547 U.S. 410, 421
No. 11-2437                                                5

(2006). The Supreme Court has noted that protection
of a government employee’s exposure of misconduct
involving his workplace is more properly provided
by whistleblower protection laws and labor codes. Id.
at 425.
  McArdle argues that oversight of Davis’ practices was
neither required of her by Illinois law nor part of her job
duties, and that these facts establish that her comments
on those practices were not made as an employee. How-
ever, the question of whether speech is made “pursu-
ant to” a public employee’s duties is not answered by
mere reference to the definitions of the speaker’s legal
obligations or job description. This court has held that a
public employee’s commentary about misconduct
affecting an area within her responsibility is considered
speech as an employee even where investigating and
reporting misconduct is not included in her job descrip-
tion or routine duties. Vose v. Kliment, 506 F.3d 565, 570-71
(7th Cir. 2007). Similarly, an educator’s criticism of
his superior’s use of grant funds provided to their depart-
ment is speech as an employee, not a private citizen.
Renken v. Gregory, 541 F.3d 769, 774 (7th Cir. 2008).
  The principles that controlled in Vose and Renken are
equally applicable here. Lindbergh’s reputation, its ad-
herence to district policies, and its finances were
all matters within McArdle’s oversight as the school’s
principal, and were all allegedly impacted by Davis’
misconduct. In reporting on that alleged misconduct,
McArdle spoke about matters that directly affected
her area of responsibility. We conclude that McArdle’s
reporting of that misconduct was speech as a public
6                                              No. 11-2437

employee, and was not shielded from her employer’s
response by the First Amendment. Because Davis’ recom-
mendation was consistent with the district’s ultimate
action, the conclusion that McArdle’s speech was unpro-
tected as to the district is also applicable to Davis.
Abcarian v. McDonald, 617 F.3d 931, 936-37 (7th Cir. 2010).
McArdle claims that there are unresolved issues of
fact regarding the motives of Davis and the district
board, but since her speech was unprotected, her con-
stitutional claims fail, and questions as to the defen-
dants’ motives are not material. Summary judgment
was properly granted to defendants on McArdle’s First
Amendment claims.


III. Breach of Contract and Tortious Interference Claims
  McArdle also alleges that the district breached her
contract and that Davis induced this breach. Recog-
nizing that the early termination of her employment, with
severance, was permissible under the contract, she
argues that the district’s action under the influence of
Davis’ improper motive was a breach of the covenant of
good faith and fair dealing implied to all contracts
by Illinois law.
  The obligation of good faith and fair dealing is used as
an aid in construing a contract under Illinois law, but
does not create an independent cause of action. Voyles v.
Sandia Mortgage Corp., 196 Ill. 2d 288, 295 (2001). Nor
does it permit a party to enforce an obligation not
present in the contract. Northern Trust Co. v. VIII South
Michigan Associates, 276 Ill. App. 3d 355, 367 (1st Dist.
No. 11-2437                                              7

1995). Since McArdle’s contract allowed the district to
terminate her for whatever reason after one year as long
as it paid her for the remaining year, the implied
covenant of good faith cannot create liability for the
district’s exercise of that right.
  One of the essential elements of a tortious contract
interference claim under Illinois law is a breach of the
plaintiff’s contract. HPI Health Care Services, Inc. v. Mt.
Vernon Hospital, Inc., 131 Ill. 2d 145, 154-55 (1989). The
district’s termination of McArdle’s contract with pay-
ment of severance was not a breach, and her claim
against Davis for tortious interference therefore fails.


                     IV. Conclusion
  The district court’s grant of summary judgment for
Peoria School District 150 and Mary Davis is affirmed.




                          1-31-13